Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on December 15, 2020 have been entered and considered. Claims 1 – 12 are pending in this application. Claims 10 – 12 have been withdrawn from further consideration subject to restriction requirement. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the nonstatutory obviousness double patenting rejection, and the 102 rejection as detailed in Office action dated September 15, 2020. The invention as currently claimed is not found to be patentable for reasons herein below.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1 – 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4 of US Patent application SN 16084777. Although the conflicting claims are not identical, they are not patentable distinct from each other because of the following reasons:

Considering claim 1, all the limitations required are taught by claims 1 and 4 of US Patent application SN 16084777, except for the limitation directed to the degree of dispersion as defined by Equation 1, and the limitation directed to the density of inorganic particles per square unit. However, said properties (degree of dispersion and density) would immediately be considered by one of ordinary skill in the art to be inherent to the composition of SN 16084777, supported by the reasons presented below in the 102 rejection of claim 1. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. WO 2017160009 A1 (Lee). US 2019/0080816 A1 is used herein as English translation of the WO document.

Considering claim 1, Lee teaches an insulation composition comprising: a base resin; and inorganic nanoparticles included in the base resin, wherein a dielectric constant of the insulation composition is less than that of the base resin, wherein a dielectric constant reduction rate (%) defined by Equation 1 below is 1% or more, dielectric constant reduction (%)=[(a-b)/a]*100, [Equation 1], wherein a represents the dielectric constant of the base resin, and b represents the dielectric constant of the insulation composition [0008 – 0010]. Further, at [0012 - 0013] Lee teaches that the insulation composition, wherein an electric field distortion factor (%) defined by Equation 2 below is less than 150%, electric field distortion factor (%)=.alpha./.beta., [Equation 2], wherein .alpha. represents an electric field (kV/mm) applied to an insulation layer 
Moreover, Lee is silent regarding the density of nanoparticles per square unit and the degree of dispersion. However, these properties are considered inherent to Lee’s composition. Support for said expectation is based on the fact that Lee uses the same components in the same proportions as Applicant. Same polyethylene base resin [0031]; same type, form and proportion of nanoparticles [0015 and 0032]. Same size and treatment of nanoparticles [0018 and 0019]; same type and proportion of crosslinker [0047], same type and proportion of antioxidant [0049] and same type and proportion of scorch retarder [0050]. The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594.

Considering claim 2, Lee teaches at [0015] that in the insulation composition, the content of the inorganic nanoparticles is 0.01% by weight or more and less than 1% by weight, based on a total weight of the insulation composition.

Considering claim 3, Lee teaches at [0014] that the insulation composition, wherein the electric field distortion factor (%) is 120% or less.

Considering claim 4, Lee teaches at [0032] that the inorganic nanoparticles added and dispersed in the base resin may include metal or non-metal oxide, such as a magnesium oxide (MgO), zinc oxide (ZnO), silicon oxide (SiO.sub.2), aluminum oxide 

Considering claim 5, Lee teaches at [0018] that the inorganic nanoparticles have a size of 1 to 100 nm and a cubic shape.

Considering claim 6, Lee teaches at [0019] that the inorganic nanoparticles are surface modified to be hydrophobic. 
Considering claims 7 and 8, Lee teaches at [0031 and 0034] that the base resin is not particularly limited, and may include, for example, olefin homopolymer or copolymer resins, and particularly, polyolefin resins such as polyethylene, polypropylene, low-density polyethylene, .alpha.-olefin block or random copolymer resins different from ethylene or propylene, thermoplastic elastomer. 
Considering claim 9, Lee teaches that the insulation composition may further comprise additives such as crosslinking agent from 0.5 to 2% by weight, based on the total weight of the insulation composition [0047]; antioxidant from 0.1 to 1% by weight, based on the total weight of the insulation composition; and scorch inhibitor from 0.1 to 1% by weight, based on the total weight of the insulation composition. 
Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on December 15, 2020 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the nonstatutory 

Applicant's arguments filed on December 15, 2020 have been fully considered, but they are considered to be not persuasive. 

Applicant traverses both rejections mentioned just above on the basis that the inherency expectation regarding the density of nanoparticles per square unit, and the degree of dispersion is in error. In support of these arguments, Applicant notes that MPEP 2112 specifically states that “[i]n relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily  flows from the teachings of the applied prior art.”  As shown in the Tables 1 and 2 of the present application, reproduced below, Examples 1 to 4 having the density and dispersion degree that fall within the claimed ranges show dielectric breakdown strength of 300 kV/mm or more, while Comparative Examples 1 to 4 having at least one of the density and dispersion degree that fall outside the claimed ranges show worse dielectric breakdown strength (e.g., less than 250 kV/mm).

In response, the examiner submits that in the rejection above, the examiner has provided sound reasoning in support of the inherency expectation: “Support for said expectation is based on the fact that Lee uses the same components in the same 
   
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786






/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786